IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00184-CV

CITY OF HUNTSVILLE,
                                                           Appellant
v.

ROSA SALGADO,
                                                           Appellee


                          From the County Court at Law
                              Walker County, Texas
                             Trial Court No. 12753CV


                          MEMORANDUM OPINION

       The City of Huntsville appealed the trial court’s denial of the City’s plea to the

jurisdiction. The City has now filed a motion to dismiss the appeal stating that the City

no longer wishes to pursue the appeal. The motion is unopposed by appellee.

       Accordingly, the motion is granted, and this appeal is dismissed. See TEX. R. APP.

P. 42.1(a)(1).


                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed June 27, 2018
[CV06]




City of Huntsville v. Salgado               Page 2